               Case 2:18-cr-00132-RAJ Document 760 Filed 04/17/20 Page 1 of 1




1                                                                  The Honorable Judge Richard A. Jones
2
3
4
5                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
6
                                          AT SEATTLE
7
       UNITED STATES OF AMERICA,
8
                                                                     NO. CR18-132RAJ
                                Plaintiff,
9
                           v.                                        ORDER GRANTING MOTION TO
10
                                                                     SEAL DECLARATION OF HELEN J.
11                                                                   BRUNNER AND ITS EXHIBIT A
       MICHAEL SCOTT MORGAN, JR.,
12
                                Defendant.
13
14
             THIS MATTER has come before the Court on the motion to seal the Declaration of
15
     Helen J. Brunner and its attached Exhibit A. The Court has reviewed the motion and
16
     records in this case and finds there are compelling reasons to permit the filing under seal
17
     of the Declaration of Helen J. Brunner and its attached Exhibit A, due to the sensitive
18
     information contained therein.
19
             IT IS HEREBY ORDERED that the Government’s Motion to Seal (Dkt. #754) is
20
     GRANTED and the Declaration of Helen J. Brunner and its attached Exhibit A shall
21
     remain under seal.
22
             DATED this 17th day of April, 2020.
23
24
25
                                                                 A
26                                                               The Honorable Richard A. Jones
                                                                 United States District Judge
27
28
      ORDER GRANTING MOTION TO SEAL - 1                                            UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET, SUITE 5220
      United States v. Michael Scott Morgan, Jr., CR18-132-RAJ
                                                                                    SEATTLE, WASHINGTON 98101
                                                                                          (206) 553-7970
